     Case 3:18-cv-01955-VC Document 138-4 Filed 11/05/20 Page 1 of 3




 1   SUE A. GALLAGHER, City Attorney (SBN 121469)
     ROBERT L. JACKSON, Assistant City Attorney (SBN 101770)
 2   City of Santa Rosa
     100 Santa Rosa A venue, Room 8
 3   Santa Rosa, California 95404
     Telephone: (707) 543-3040
 4   Facsimile: (707) 543-3055

 5   Attorneys for Defendant City of Santa Rosa

 6

 7
 8                                  UNITED STATES DISTRICT COURT
 9                NORTHERN DISTRICT OF CALIFORNIA - San Francisco Division
10

11   NICHOLLE V ANNUCCI, ELLEN                                   CASE NO. 3:18-CV-01955-VC
     BROWN and DEBORAH DRAKE;- - -
12   individuals; and HOMELESS ACTION!,                          DECLARATION OF KELLI
     an unincorporated                                           KUYKENDALL IN OPPOSITION
13   association,                                                TO MOTION TO ENFORCE AND
                                                                 CLARIFY PRELIMINARY
14                            Plaintiffs,                        STIPULATED INJUNCTION
15                    v.
16   COUNTY OF SONOMA, SONOMA
     COUNTY COMMUNITY
17   DEVELOPMENT COMMISSION, CITY
     OF SANTA ROSA, and DOES I to XX,                            Date:    December 3, 2020
18                                                               Time:    10:00 a.m.
                 Defendants.                                     Ctrm:    4, 17th Floor
19   _ _ _ _ _ _ _ _ _ _ _ _/                                    Judge:   The Hon. Vince Chhabria
20           I, Kelli Kuykendall, declare as follows:

21           1.       I am the Homeless Services Manager for the City of Santa Rosa. I have personal

22   knowledge of the facts set forth in this declaration and if called as a witness could and would

23   competently testify thereto.

24           2.       As the Homeless Services Manager within the Department of Housing and

25   Community Services I assist Director David Gouin in management of the various policies and

26   programs the City has underway to assist those experiencing homelessness. Either I or Mr. Gouin

27   chair meetings of the Homeless Action Team ("HAT") and the Homeless Encampment

28   Assistance Program ("HEAP"), policy and operational teams, respectively, organized to
                                                            1

     Declaration of Kelli Kuykendall in Opposition to Motion to Enforce                     3: 18-CV-0 1955-VC
     Case 3:18-cv-01955-VC Document 138-4 Filed 11/05/20 Page 2 of 3




 1   coordinate the City's response to homelessness. I also work closely with Jennielynn Holmes, the

2    Director of Catholic Charities who, per contracts with the City, operates our Samuel L. Jones

3    Hall Homeless Shelter, the Family Support Center, the Homeless Services Center, the Homeless

4    Outreach Services Team ("HOST") who provide outreach to individuals experiencing

 5   homelessness, and COVID-19 programs, including the Safe Social Distancing Program and

6    Non-Congregate Shelter (hotel rooms).

7            3.       Our Homeless Encampment Assistance Program has been in place for several

 8   years. It is a multi-disciplinary team focused on a compassionate approach to address the

 9   health, safety, and shelter needs of persons living in encampments and to ease impacts to

10   surrounding communities. It began as a means by which to assess where encampments existed

11   and what conditions were present requiring our assistance. The City prioritizes encampments

12   based on the following criteria: the number of individuals estimated at the site and an assessment

13   of their vulnerability due to living outdoors, associated health, safety, and fire risks, and property

14   ownership.

15           4.       HEAP is comprised of representatives from police command staff, the DET, Fire,

16   Parks, Water, Public Works, as well as a representative from Catholic Charities. HEAP meets

17   every week to discuss known encampments, prioritize which to address and how best to do so.

18           5.       As the "A" in HEAP says, HEAP is intended to be more than a means by which to

19   resolve encampments. Our mission is to "assist" those in encampments by leading our efforts

20   with outreach, engagement and the provision of services and continuing this approach following

21   the resolution of each encampment. This has been particularly important since the COVID

22   pandemic began in February and March. The City is aware of CDC Guidelines regarding the

23   unsheltered homeless and we have encouraged those in encampments to set up their tents with at

24   least 12' by 12' space between and provided masks as resources allowed as well as sanitary

25   facilities to help prevent the spread of COVID-19. The Finely Center Social Distancing site

26   described in Mr. Gouin's declaration was specifically designed to provide such an option to

27   individuals in crowded encampments. Changes in the layout of our Samuel Jones shelter were

28   also made with this in mind.
                                                            2

     Declaration of Kelli Kuykendall in Opposition to Motion to Enforce                   3:18-CV-01955-VC
     Case 3:18-cv-01955-VC Document 138-4 Filed 11/05/20 Page 3 of 3




 1           6.       Working with our counterparts at the County, and mindful of CDC Guidelines

 2   recommending encampments, as much as possible, have hygienic bathroom and handwashing

 3   facilities, the HEAP committee canvassed the various encampments in the City of which we were

 4   aware, as well as locations in the community where individuals experiencing homelessness

 5   frequented, to determine how best to distribute porta-potties and hand washing stations. We

 6   placed two units at Prince Memorial Greenway, three units at Corporate Center Parkway, one

 7   unit at the Bennett Valley Senior Center, two units in the City Hall parking lot, two in the

 8   Highway 101 underpasses, one near the College A venue underpass, one at West Steele Lane and

 9   Guemeville Road, one at South A Street and Earle, one in the 6th Street underpass, two units at

10   the Homeless Services Center and one at Fremont Park, later supplemented with two more.

11   These units were regularly serviced and cleaned and remained on site until such time as

12   encampments were closed.

13           I declare under penalty of perjury under the laws of the State of California that the

14   foregoing is true and correct.

15           Executed on November 4, 2020, Santa Rosa, California.

16

17
                                                                 KELLI KUKENDALL
18

19

20

21

22

23

24

25

26
27

28
                                                            3

     Declaration of Kelli Kuykendall in Opposition to Motion to Enforce                  3:18-CV-01955-VC
